     9:19-cv-03273-BHH            Date Filed 09/13/21   Entry Number 74      Page 1 of 17




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Be Green Packaging, LLC,

       Plaintiff,                                   Case No. 9:19-cv-03273-BHH

       v.

Shu Chen,
                                                    Confidentiality Order
       Defendant,

       v.

Be Green Holding Co. and
Jim Brown

       Third-Party Defendants.


       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is this 13th day of September, 2021, ORDERED:

       1.      Scope.   All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning Confidential information and Highly Confidential – Attorney’s Eyes Only

information as set forth below.

       2.      Form and Timing of Designation.          Confidential and Highly Confidential –

Attorney’s Eyes Only documents shall be so designated by placing or affixing the word

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” on the

document in a manner which will not interfere with the legibility of the document and which will
     9:19-cv-03273-BHH         Date Filed 09/13/21      Entry Number 74        Page 2 of 17




permit complete removal of the Confidential or Highly Confidential – Attorney’s Eyes Only

designation. Documents shall be designated CONFIDENTIAL or HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY prior to, or contemporaneously with, the production or disclosure

of the documents.      Inadvertent or unintentional production of documents without prior

designation as Confidential or Highly Confidential – Attorney’s Eyes Only shall not be deemed a

waiver, in whole or in part, of the right to designate documents as Confidential or Highly

Confidential – Attorney’s Eyes Only as otherwise allowed by this Order provided, however, that

the producing party submits written notice no later than fourteen (14) days to the receiving

parties following discovery of the inadvertent or unintentional disclosure.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in

good faith, determined that the documents contain information protected from disclosure by

statute, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.      Documents Which May be Designated Highly Confidential – Attorney’s Eyes

Only. Any party may designate information as “Highly Confidential – Attorneys’ Eyes Only”

but only after review of the documents by an attorney who has, in good faith, determined that the

1
    The attorney who reviews the documents and certifies them to be CONFIDENTIAL or
HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY must be admitted to the Bar of at
least one state but need not be admitted to practice in the District of South Carolina and need not
apply for pro hac vice admission. By signing the certification, counsel submits to the jurisdiction
of this court in regard to the certification.
     9:19-cv-03273-BHH          Date Filed 09/13/21     Entry Number 74        Page 3 of 17




document, information, or thing describes, discloses or comprises trade secrets, information that

is not generally known to competitors and derives its value from being confidential, information

considered by that party to be highly confidential, and other highly sensitive information that

cannot be adequately protected with the “CONFIDENTIAL” designation.

       5.      Depositions.     Portions of depositions shall be deemed CONFIDENTIAL or

HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY only if designated as such when the

deposition is taken or within seven business days after receipt of the transcript. Such designation

shall be specific as to the portions to be protected.

       6.      Protection of Confidential Material.

       a.      General Protections.       Documents designated CONFIDENTIAL or HIGHLY

       CONFIDENTIAL – ATTORNEY’S EYES ONLY under this Order shall not be used or

       disclosed by the parties or counsel for the parties or any other persons identified below (¶

       5.b.) for any purposes whatsoever other than preparing for and conducting the litigation

       in which the documents were disclosed (including any appeal of that litigation). The

       parties shall not disclose documents designated as CONFIDENTIAL or HIGHLY

       CONFIDENTIAL – ATTORNEY’S EYES ONLY to putative class members not named

       as plaintiffs in putative class litigation unless and until one or more classes have been

       certified.

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL or

       HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY under the terms of this

       Order to any other person or entity except as set forth in subparagraphs (1)-(5) below, and

       then only after the person to whom disclosure is to be made has executed an
     9:19-cv-03273-BHH         Date Filed 09/13/21        Entry Number 74     Page 4 of 17




       acknowledgment (in the form set forth at Attachment B hereto), that he or she has read

       and understands the terms of this Order and is bound by it. Subject to these requirements,

       the categories of persons set forth in (1)-(5) below may be allowed to review documents

       which have been designated CONFIDENTIAL pursuant to this Order. Counsel for the

       parties shall not disclose or permit the disclosure of any information designated

       “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” to any third person except

       as set forth in subparagraphs (1) and (4)-(6).

              (1)     Counsel and employees of counsel for the parties who have responsibility

              for the preparation and trial of the lawsuit;

              (2)     Parties and employees of a party to this Order but only to the extent

              counsel shall certify that the specifically named individual party or employee’s

              assistance is necessary to the conduct of the litigation in which the information is

              disclosed2;

              (3)     Court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of documents;

              (4)     Consultants, investigators, or experts (hereinafter referred to collectively

              as “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5)     Other persons only upon consent of the producing party or upon order of

              the court and on such conditions as are agreed to or ordered.


2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.
9:19-cv-03273-BHH         Date Filed 09/13/21      Entry Number 74        Page 5 of 17




 c.      Control of Documents.        Counsel for the parties shall take reasonable efforts to

 prevent unauthorized disclosure of documents designated as CONFIDENTIAL or

 HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY pursuant to the terms of this

 order. Counsel shall maintain a record of those persons, including employees of counsel,

 who have reviewed or been given access to the documents along with the originals of the

 forms signed by those persons acknowledging their obligations under this Order.

 d.      Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

 referred to collectively as “copies”), of documents designated as CONFIDENTIAL or

 HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY under this Order or any

 portion of such a document, shall be immediately affixed with the designation

 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” if

 the desingation does not already appear on the copy. All such copies shall be afforded

 the full protection of this Order.

 e.      Objections to Expert Designations. Following disclosure of any consultant,

 investigator, or expert under Paragraph 5.b.4 (by providing a current CV for such expert,

 consultant, or expert consulting firm), any party may object in writing to such consultant,

 investigator, or expert within ten (10) days of such disclosure. If the objection is not

 resolved within fourteen (14) days of transmission of the objection, the party objecting to

 the consultant, investigator, or expert may move the Court for an order prohibiting

 disclosure of CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

 ONLY      information    to   such    person.      No    CONFIDENTIAL         or   HIGHLY

 CONFIDENTIAL – ATTORNEY’S EYES ONLY information may be shared with any

 consultant, investigator, or expert for ten (10) days following disclosure of such
     9:19-cv-03273-BHH            Date Filed 09/13/21    Entry Number 74        Page 6 of 17




       consultant, investigator, or expert to all parties to this litigation, and during the pendency

       of objections and motions concerning disclosure of CONFIDENTIAL or HIGHLY

       CONFIDENTIAL – ATTORNEY’S EYES ONLY information to such consultant,

       investigator, or expert.

       7.      Filing of CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S

EYES ONLY Materials. In the event a party seeks to file any material that is subject to

protection under this Order with the court, that party shall take appropriate action to ensure that

the documents receive proper protection from public disclosure including: (1) filing a redacted

document with the consent of the party who designated the document as CONFIDENTIAL or

HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY; (2) where appropriate (e.g. in

relation to discovery and evidentiary motions), submitting the documents solely for in camera

review; or (3) where the preceding measures are not adequate, seeking permission to file the

document under seal pursuant to the procedural steps set forth in Local Civil Rule 5.03, DSC, or

such other rule or procedure as may apply in the relevant jurisdiction. Absent extraordinary

circumstances making prior consultation impractical or inappropriate, the party seeking to submit

the document to the court shall first consult with counsel for the party who designated the

document as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

to determine if some measure less restrictive than filing the document under seal may serve to

provide adequate protection.       This duty exists irrespective of the duty to consult on the

underlying motion. Nothing in this Order shall be construed as a prior directive to the Clerk of

Court to allow any document be filed under seal. The parties understand that documents may be

filed under seal only with the permission of the court after proper motion pursuant to Local Civil

Rule 5.03.
     9:19-cv-03273-BHH           Date Filed 09/13/21      Entry Number 74        Page 7 of 17




         8.     Disclosure in Public Proceeding. Any party that reasonably believes it will

disclose information from a CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S

EYES ONLY document in any public proceeding before the Court shall so inform the producing

party at least ten (10) days in advance of actual disclosure, so that the producing party may have

the opportunity to move the Court for additional protection not otherwise provided for in this

Order.

         9.     Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

         10.    Challenges to Designation as Confidential. Any CONFIDENTIAL or HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY designation is subject to challenge. The

following procedures shall apply to any such challenge.

         a.     The burden of proving the necessity of a CONFIDENTIAL or HIGHLY

         CONFIDENTIAL – ATTORNEY’S EYES ONLY designation remains with the party

         asserting confidentiality.

         b.     A party who contends that documents designated CONFIDENTIAL or HIGHLY

         CONFIDENTIAL – ATTORNEY’S EYES ONLY are not entitled to confidential

         treatment shall give written notice to the party who affixed the designation of the specific

         basis for the challenge. The party who so designated the documents shall have fifteen

         (15) days from service of the written notice to determine if the dispute can be resolved

         without judicial intervention and, if not, to move for an Order confirming the

         CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

         designation.
     9:19-cv-03273-BHH         Date Filed 09/13/21      Entry Number 74       Page 8 of 17




       c.      Notwithstanding any challenge to the designation of documents, all material

       previously     designated   CONFIDENTIAL          or   HIGHLY       CONFIDENTIAL         –

       ATTORNEY’S EYES ONLY shall continue to be treated as subject to the full

       protections of this Order until one of the following occurs:

               (1)     the party who claims that the documents are CONFIDENTIAL or

               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY withdraws such

               designation in writing;

               (2)     the party who claims that the documents are CONFIDENTIAL or

               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY fails to move timely

               for an Order designating the documents as CONFIDENTIAL or HIGHLY

               CONFIDENTIAL – ATTORNEY’S EYES ONLY l as set forth in paragraph 9.b.

               above; or

               (3)     the court rules that the documents should no longer be designated as

               CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

               ONLY information.

       d.      Challenges to the confidentiality of documents may be made at any time and are

       not waived by the failure to raise the challenge at the time of initial disclosure or

       designation.

       11.     Privilege Clawback. Regardless of whether a produced document is designated

as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY, if a

producing party produces any document, material, or other information in this litigation that the

producing party has a good faith basis to believe is privileged under the attorney-client or other

privilege, or protected from discovery as work product (the “Privileged Material”), The
     9:19-cv-03273-BHH         Date Filed 09/13/21       Entry Number 74       Page 9 of 17




producing party may, upon discovery of the inadvertent production, request the return of the

privileged material that was inadvertently disclosed.      Upon receipt of such a request, the

receiving party (a) shall promptly return or destroy the original and all copies of the Privileged

Material, (b) destroy all summaries, notes, memoranda or other documents (or portions thereof)

referring to or reflecting the contents of such Privileged Material, and (c) not use such documents

containing Privileged Material for any purpose absent further order of the Court, provided,

however, that the receiving party may use the Privileged Material or portions thereof (and may

retain one copy of the Privileged Material) for the limited purpose of moving to compel

production of the Privileged Material. In the event the receiving party objects to the return of the

Privileged Material, the receiving party may move the Court, within ten (10) days of receiving

the notice from the producing party, for an order compelling production of the Privileged

Material. All materials related to the inadvertently produced Privileged Material and any related

motion to compel, shall be treated as CONFIDENTIAL or HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY pursuant to this Order, unless otherwise ordered by the Court.

Whether or not the receiving party disputes the Privileged Material’s protected status, if the

receiving party disclosed the Privileged Material prior to a demand for its return, it shall

promptly notify any persons with whom the Privileged Material was shared and use its best

efforts to collect and return all copies to the producing party and/or destroy all such copies, and

certify in writing that it has exhausted its best efforts to collect and return all copies. Any

request for the return of Privileged Material shall be made no later than fourteen (14) days

following discovery of such disclosure by the producing party, or the right to clawback that

Privileged Material will be waived.

       12. Treatment on Conclusion of Litigation.
9:19-cv-03273-BHH        Date Filed 09/13/21       Entry Number 74       Page 10 of 17




  a.     Order Remains in Effect. All provisions of this Order restricting the use of

  documents     designated    CONFIDENTIAL              or    HIGHLY   CONFIDENTIAL        –

  ATTORNEY’S EYES ONLY shall continue to be binding after the conclusion of the

  litigation unless otherwise agreed or ordered.

  b.     Return     of    CONFIDENTIAL             or        HIGHLY    CONFIDENTIAL        –

  ATTORNEY’S EYES ONLY Documents. Within thirty (30) days after the conclusion

  of the litigation, including conclusion of any appeal, all documents treated as

  CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY under

  this Order, including copies as defined above (¶5.d.) shall be returned to the producing

  party unless: (1) the document has been entered as evidence or filed (unless introduced or

  filed under seal); (2) the parties stipulate to destruction in lieu of return; or (3) as to

  documents containing the notations, summations, or other mental impressions of the

  receiving party, that party elects destruction. Notwithstanding the above requirements to

  return or destroy documents, counsel may retain attorney work product including an

  index which refers or relates to information designated CONFIDENTIAL or HIGHLY

  CONFIDENTIAL – ATTORNEY’S EYES ONLY so long as that work product does not

  duplicate verbatim substantial portions of the text of CONFIDENTIAL or HIGHLY

  CONFIDENTIAL – ATTORNEY’S EYES ONLY documents.                         This work product

  continues to be confidential under the terms of this Order. An attorney may use his or her

  work product in a subsequent litigation provided that its use does not disclose the

  CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

  documents.
     9:19-cv-03273-BHH         Date Filed 09/13/21    Entry Number 74       Page 11 of 17




           13.   Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

           14.   No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S

EYES ONLY by counsel is subject to protection under Rule 26(c) of the Federal Rules of Civil

Procedure or otherwise until such time as a document-specific ruling shall have been made.

           15.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.

IT IS SO ORDERED.
                                                       s/ Bruce Howe Hendricks
                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE

September 13, 2021
Charleston, South Carolina
    9:19-cv-03273-BHH         Date Filed 09/13/21      Entry Number 74        Page 12 of 17




                                 ATTACHMENT A
                    CERTIFICATION BY COUNSEL OF DESIGNATION
                        OF INFORMATION AS CONFIDENTIAL

                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Be Green Packaging, LLC,

       Plaintiff,                                    Case No. 9:19-cv-03273-BHH

       v.

Shu Chen,
                                                     Certification by Counsel of Designation of
       Defendant,                                    Information as CONFIDENTIAL or
                                                     HIGHLY           CONFIDENTIAL            –
       v.                                            ATTORNEY’S EYES ONLY

Be Green Holding Co. and
Jim Brown

       Third-Party Defendants.



         Documents produced herewith whose bates numbers are listed below (or) which are
listed on the attached index have been marked as CONFIDENTIAL or HIGHLY
CONFIDENTIAL – ATTORNEY’S EYES ONLY subject to the Confidentiality Order entered
in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is ___________________.

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in
               which I conduct the majority of my practice is _________________ where my
               Bar number is __________________. I understand that by completing this
   9:19-cv-03273-BHH       Date Filed 09/13/21       Entry Number 74        Page 13 of 17




            certification I am submitting to the jurisdiction of the United States District Court
            for the District of South Carolina as to any matter relating to this certification.

Date: _______________                                    _______________________
                                                         Signature of Counsel

                                                         _______________________
                                                         Printed Name of Counsel
    9:19-cv-03273-BHH         Date Filed 09/13/21      Entry Number 74        Page 14 of 17




                                       ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Be Green Packaging, LLC,

       Plaintiff,                                    Case No. 9:19-cv-03273-BHH

       v.

Shu Chen,
                                                     Acknowledgement Of Understanding and
       Defendant,                                    Agreement To Be Bound

       v.

Be Green Holding Co. and
Jim Brown

       Third-Party Defendants.



        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
solely for the purposes of the above-captioned action, and not to disclose any such
CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY information
to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  _____________________
               Job Title:             _____________________
               Employer:              _____________________
   9:19-cv-03273-BHH      Date Filed 09/13/21   Entry Number 74   Page 15 of 17




            Business Address:   _____________________


Date: _________________

                                                    ________________________
                                                    Signature
    9:19-cv-03273-BHH         Date Filed 09/13/21     Entry Number 74       Page 16 of 17




                                      ATTACHMENT C

                       CERTIFICATION OF COUNSEL OF NEED
                       FOR ASSISTANCE OF PARTY/EMPLOYEE

                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Be Green Packaging, LLC,

       Plaintiff,                                   Case No. 9:19-cv-03273-BHH

       v.

Shu Chen,
                                                    Certification of Counsel of Need for
       Defendant,                                   Assistance of Party/Employee

       v.

Be Green Holding Co. and
Jim Brown

       Third-Party Defendants.


       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of ____________________is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party _________________. This employee’s job title is
               ___________________ and work address is __________________________.
   9:19-cv-03273-BHH    Date Filed 09/13/21   Entry Number 74   Page 17 of 17




Date: _____________________
                                                  ________________________
                                                  Signature
